COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER ON MOTION

Cause number:             01-14-00483-CR
Style:                    Keith Edward Grimmett
                          v The State of Texas
Date motion filed*:       July 14, 2014
Type of motion:           Motion for extension of time to file notice of appeal
Party filing motion:      Appellant
Document to be filed:     Notice of appeal

If motion to extend time:
       Original due date:                    April 16, 2014
       Number of extensions granted:           0            Current Due date: April 16, 2014
       Date Requested:

Ordered that motion is:

             Granted
              If document is to be filed, document due:
                      No further extensions of time will be granted
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
             Other: _____________________________________
         Appellant was sentenced on March 17, 2014, and he did not file a motion for new
         trial. Appellant’s motion for extension of time to file his notice of appeal was
         therefore due no later than May 1, 2014. See TEX. R. APP. P. 26.2(a), 26.3; see
         also Olivo v. State, 918 S.W.2d 519, 523. Appellant filed the motion on July 14,
         2014. Accordingly, the motion is denied.


Judge's signature: /s/ Sherry Radack
                   
Panel consists of ____________________________________________
Date: August 7, 2014
November 7, 2008 Revision